BY ORDER OF
THE COURT:
Pursuant to Section 43.30, Florida Statutes, and the affirmative vote of a majority of the judges of this court on August 22, 1995, and October 30, 1995, Administrative Order 94-2, dated October 3, 1994, as amended by Administrative Order 95-1, dated June 20, 1995, is further amended to add the following provisions regarding the creation of a Criminal Division and the assignment of judges and eases to the several divisions:
*7121. A Criminal Division is hereby established effective May 1, 1996, to hear matters assigned to it by the Chief Judge.
2. All criminal cases and all eases that originate from prisoners involving their conviction or sentence, juvenile delinquency cases, and criminal derivative actions such as gain time or parole decision challenges, original writ proceedings, including but not limited to habeas corpus, will be assigned to the Criminal Division.
3. All cases not assigned to the Administrative Division or the Criminal Division will be assigned to the General Division.
4. The Chief Judge shall have sole discretion in assigning eases to divisions. The assignment of cases to a division is not jurisdictional, and a claim that a case was decided by the “wrong” division is not a basis for reconsideration of the case.
5. The Chief Judge is responsible for assigning judges to the three divisions. Assignments to divisions will be for a minimum of two years, with normal rotations between divisions occurring January 1 of each year. Rotations out of a division should be scheduled so that less than half of the judges in that division rotate on a single date. Normal service in a division should not exceed four consecutive years; however, the Chief Judge may, in the exercise of discretion, extend a judge’s period of service to not more than six years as may be necessary to prevent having half or more of the judges in a division rotating at the same time.
6. Any judge who has served the minimum two-year assignment in a division and notifies the Chief Judge at least three months prior to the end of the calendar year of that judge’s desire to change divisions may be reassigned to another division as determined by the Chief Judge. Any judge who so desires may be rotated to each of the three divisions during a six-year period by notifying the Chief Judge of that desire.
7. The Chief Judge may reassign judges between divisions, either temporarily or permanently, at any time as necessary to meet the needs of the court. The assignment of judges to a particular division is not jurisdictional, and a claim that a ease was decided by a judge in the “wrong division is not a basis for reconsideration of the case.
8. The foregoing administrative order was approved by the Supreme Court of Florida by order dated January 31,1996.